                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          EL PASO DIVISION
                                           §
                                           §     CIVIL NO:
In Re: Ajay Kumar                          §     EP:19-MC-00205-FM
                                           §
                                           §

                ORDER SETTING STATUS CONFERENCE
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
STATUS CONFERENCE in District Courtroom, Room 422, on the 4th Floor of the United
States Courthouse, 525 Magoffin Avenue, El Paso, TX, on Monday, August 19, 2019 at 01:30
PM. All parties and counsel must appear at this hearing.

       IT IS SO ORDERED this 14th day of August, 2019.




                                           ______________________________
                                           FRANK MONTALVO
                                           UNITED STATES DISTRICT JUDGE
